UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06258) Exact name of registrant as specified in charter:	Putnam Arizona Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2014 Date of reporting period:	February 28, 2014 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 2/28/14 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. AMBAC — AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. — Commonwealth of Puerto Rico Guaranteed COP — Certificates of Participation FGIC — Financial Guaranty Insurance Company FHLMC Coll. — Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. — Federal National Mortgage Association Collateralized G.O. Bonds — General Obligation Bonds GNMA Coll. — Government National Mortgage Association Collateralized NATL — National Public Finance Guarantee Corp. U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (97.9%) (a) Rating (RAT) Principal amount Value Arizona (91.2%) AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. A, 5s, 1/1/27 Aa1 $1,000,000 $1,096,300 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A3 700,000 726,201 AZ Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. D, 5 1/2s, 1/1/38 AA- 1,750,000 1,852,253 AZ Hlth. Fac. Auth. VRDN (Catholic West), Ser. B, 0.05s, 7/1/35 VMIG1 500,000 500,000 AZ Hlth. Fac. Auth. Hlth. Care Ed. Rev. Bonds (Kirksville College), 5 1/8s, 1/1/30 A- 750,000 777,225 AZ School Fac. Board COP, 5 3/4s, 9/1/22 A1 1,000,000 1,123,170 AZ State COP, Ser. A, AGM, 5s, 10/1/29 AA- 500,000 539,760 AZ State Sports & Tourism Auth. Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, 5s, 7/1/30 A1 500,000 534,705 AZ State Trans. Board Hwy. Rev. Bonds Ser. B, 5s, 7/1/31 AAA 500,000 541,080 Ser. A, 5s, 7/1/23 AA+ 750,000 880,830 AZ State U. Nanotechnology, LLC Lease Rev. Bonds (Nanotechnology, LLC), Ser. A, AGO, 5s, 3/1/34 AA- 500,000 518,745 AZ Wtr. Infrastructure Fin. Auth. Rev. Bonds, Ser. A, 5s, 10/1/25 Aaa 500,000 589,985 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 1/4s, 12/1/19 BB-/P 150,000 145,500 Chandler, Wtr. & Swr. Rev. Bonds, FGIC, NATL, 8s, 7/1/14 Aa1 2,150,000 2,204,567 El Mirage G.O. Bonds, AGM, 5s, 7/1/42 AA- 500,000 517,165 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A- 1,250,000 1,277,500 (John C. Lincoln Hlth. Network), 5s, 12/1/42 BBB+ 500,000 496,940 (John C. Lincoln Hlth. Network), Ser. B, 5s, 12/1/37 BBB+ 500,000 500,620 Glendale, Wtr. & Swr. Rev. Bonds, 5s, 7/1/21 AA 500,000 584,605 Goodyear, Wtr. & Swr. Rev. Bonds, AGM, 5 1/2s, 7/1/41 AA- 500,000 537,965 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 7/1/40 Aaa 50,000 50,145 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A 1,000,000 1,094,460 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, NATL, U.S. Govt. Coll., 7s, 12/1/16 (Escrowed to maturity) AAA/P 2,250,000 2,445,656 Maricopa Cnty., Poll. Control Corp. VRDN (AZ Public Svc., Co.), 0.03s, 5/1/29 VMIG1 500,000 500,000 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 1,050,000 1,175,286 (Southern CA Edl. Co.), Ser. A, 5s, 6/1/35 Aa3 650,000 681,512 Maricopa Cnty., Regl. Pub. Trans. Auth. Fund Rev. Bonds (Trans. Excise Tax), 5 1/4s, 7/1/24 AA+ 250,000 302,570 Maricopa Cnty., Unified School Dist. G.O. Bonds (No. 60 Higley School Impt.), Ser. C, 5s, 7/1/27 A1 1,000,000 1,074,170 McAllister, Academic Village Rev. Bonds (AZ State U. Hassayampa), 5 1/4s, 7/1/26 AA- 1,000,000 1,076,230 Mesa, St. & Hwy. Rev. Bonds, 5s, 7/1/21 AA 500,000 573,775 Mesa, Util. Syst. Rev. Bonds, 5s, 7/1/35 Aa2 750,000 806,520 Mohave Cnty., COP (Mohave Administration Bldg.), AMBAC, 5 1/4s, 7/1/19 A/P 2,000,000 2,018,320 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16) (AZ Pub. Svc. Co.), Ser. E, 5 3/4s, 6/1/34 A3 800,000 876,424 Northern AZ U. Rev. Bonds, 5s, 6/1/36 A1 450,000 470,529 Peoria, Dev. Auth. Inc. Rev. Bonds, 5s, 7/1/23 AA+ 500,000 571,165 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 Aaa 40,000 42,353 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5s, 7/1/40 A1 500,000 512,485 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC, NATL 5 1/2s, 7/1/43 AA 1,000,000 1,142,250 5 1/2s, 7/1/32 AA 1,000,000 1,166,330 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds, 5 1/2s, 7/1/24 AAA 500,000 579,750 Phoenix, Civic Impt. Corp. Wtr. Syst. Rev. Bonds, Ser. A, 5s, 7/1/39 AAA 500,000 524,215 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 6s, 7/1/32 BB/F 250,000 246,698 (Choice Academies, Inc.), 4 7/8s, 9/1/22 BB+ 200,000 193,850 Pima Cnty., G.O. Bonds, 5s, 7/1/26 AA- 490,000 545,791 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Tucson Elec. Pwr. Co.), 5 3/4s, 9/1/29 Baa1 950,000 970,577 (Horizon Cmnty. Learning Ctr.), 5 1/4s, 6/1/35 BBB 200,000 185,726 (Metro Police Fac.), Ser. A, 5 1/4s, 7/1/31 Aa2 500,000 524,535 (Providence Day School, Inc.), 5 1/8s, 12/1/40 BBB+ 500,000 472,520 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 125,000 118,711 Pima Cnty., Swr. Rev. Bonds Ser. B, 5s, 7/1/26 AA- 500,000 567,035 AGM, 5s, 7/1/23 AA- 250,000 284,138 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 350,000 377,283 Pinal Cnty., Elec. Syst. Rev. Bonds (Dist. No. 4), 6s, 12/1/38 A- 500,000 521,250 Rio Nuevo, Multi-Purpose Fac. Dist. Rev. Bonds, AGO, 6s, 7/15/19 AA- 1,000,000 1,166,680 Salt River Agricultural Impt. & Pwr. Dist. Rev. Bonds, Ser. A, 5s, 12/1/30 Aa1 1,000,000 1,117,120 Salt Verde, Fin. Corp. Gas Rev. Bonds 5 1/2s, 12/1/29 A- 150,000 168,585 5s, 12/1/37 A- 750,000 790,778 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care), Ser. A, 5 1/4s, 9/1/30 A2 1,250,000 1,250,813 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6 1/4s, 12/1/42 BB-/P 250,000 255,345 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds 6 1/2s, 7/1/39 Baa1 500,000 548,310 6 1/4s, 7/1/29 Baa1 500,000 547,650 5s, 7/1/35 Baa1 250,000 250,110 U. of AZ Board of Regents Syst. Rev. Bonds, Ser. A, 5s, 6/1/35 Aa2 500,000 529,205 U. of AZ Board of Regents Syst. VRDN, Ser. B, 0.04s, 7/1/34 VMIG1 600,000 600,000 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 4.4s, 7/15/21 A1 500,000 514,790 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/1/33 Baa1 100,000 101,105 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 A- 500,000 510,250 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5s, 3/1/32 BB+ 265,000 232,898 Yuma, Indl. Dev. Auth. Hosp. Rev. Bonds (Yuma Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/1/32 A- 400,000 418,596 Guam (2.0%) Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 250,000 257,320 Territory of GU, Govt. Hotel Occupancy Tax Rev. Bonds, Ser. A, 6s, 11/1/26 BBB+ 250,000 271,435 Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 250,000 258,353 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A- 150,000 154,443 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5 1/2s, 10/1/40 BBB 100,000 102,484 Mississippi (0.6%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. E, 0.03s, 12/1/30 VMIG1 300,000 300,000 Puerto Rico (2.4%) Children's Trust Fund Tobacco Settlement (The) Rev. Bonds, 5 1/2s, 5/15/39 Ba1 100,000 90,418 Cmnwlth. of PR, G.O. Bonds, Ser. A, 5 1/4s, 7/1/22 BB+ 485,000 395,522 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds, Ser. A, 5s, 7/1/42 BBB 300,000 192,378 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. P, Cmnwlth. of PR Gtd., 6s, 7/1/20 BB+ 400,000 341,308 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, 5 1/2s, 8/1/37 A+ 300,000 241,239 Virgin Islands (1.7%) VI Pub. Fin. Auth. Rev. Bonds Ser. A, 6s, 10/1/39 Baa3 150,000 150,977 Ser. A-1, 5s, 10/1/39 Baa2 175,000 171,528 Ser. A, 5s, 10/1/25 Baa2 200,000 211,572 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 A3 345,000 329,641 TOTAL INVESTMENTS Total investments (cost $48,438,206) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $52,208,435. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $48,429,705, resulting in gross unrealized appreciation and depreciation of $3,042,266 and $363,743, respectively, or net unrealized appreciation of $2,678,523. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 27.7% Health care 15.2 Local debt 13.4 Education 12.8 Tax bonds 11.2 The fund had the following insurance concentration greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 13.3% Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $51,108,228 $— Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 25, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 25, 2014
